Exhibit 10.1

 
SENIOR SECURED NOTE AND WARRANT PURCHASE AGREEMENT
 
dated as of May 4, 2012
 
by and between
 
TRI-VALLEY CORPORATION,
 
and
 
GEORGE T. GAMBLE 1991 TRUST
 
THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN APPROVED OR
RECOMMENDED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED ON THE ACCURACY OR ADEQUACY OF THIS AGREEMENT.  ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), UNDER ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND, ACCORDINGLY,
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY OR
INDIRECTLY, EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT AND ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, SUCH REGISTRATION
REQUIREMENTS.
 
 
 

--------------------------------------------------------------------------------

 
 
SENIOR SECURED NOTE AND WARRANT PURCHASE AGREEMENT
 
This SENIOR SECURED NOTE AND WARRANT PURCHASE AGREEMENT dated as of May 4, 2012
(this “Agreement”), is made by and between Tri-Valley Corporation, a Delaware
corporation (“Company” or “Debtor”), and George T. Gamble 1991 Trust
(“Purchaser”), in respect of a 14% Senior Secured Note due April 30, 2013 in the
aggregate principal amount of One Million Five Hundred Thousand Dollars and
NO/100 (US$1,500,000.00) (including all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part, the “Note”) and
a warrant (including all supplements thereto and amendments or modifications
thereof, and all agreements given in substitution therefor or in restatement,
renewal or extension thereof, in whole or in part, the “Warrant”) to purchase an
aggregate of 1,365,000 shares of common stock, par value $0.001 per share (the
“Common Stock”), at the exercise price of US$0.10 per share (the “Exercise
Price”) for a period of five (5) years from the Closing Date.  The Note, Warrant
and Common Stock acquirable upon exercise of the Warrant (“Warrant Shares”) are
collectively referred to as the “Securities.”
 
RECITALS
 
A.           The Debtor executed and delivered to Purchaser that certain
Promissory Note dated April 3, 2012, in the original principal amount of
$1,500,000.00 (the “Existing Note”).  The Existing Note is due and payable on
demand. The Company and Purchaser desire to cancel the Existing Note in
consideration of the issuance by the Company to Purchaser of the Note and the
Warrant and delivery of other consideration, all upon the terms and conditions
set forth in this Agreement.
 
B.           Select Resources Corporation, Inc., a Delaware corporation (“Select
Resources”), is a wholly-owned subsidiary of Debtor, and Debtor owns all of the
issued and outstanding shares of common stock of Select Resources (the “Select
Securities”).
 
C.           Tri-Valley Oil & Gas Co., a California corporation (“TVOG”), is a
wholly-owned subsidiary of Debtor, and Debtor owns all of the issued and
outstanding shares of common stock of TVOG (the “TVOG Securities”).
 
D.           Previously, in connection with that certain: (i) 14% Senior Secured
Note executed by Debtor in favor of Purchaser (the “First Note”), (ii) Warrant
to Purchase Shares of Common Stock of Tri-Valley Corporation issued by Debtor in
favor of Purchaser (the “First Warrant”), and (iii) Senior Secured Note and
Warrant Purchase Agreement by and between Debtor and Purchaser (the “First
Agreement”), all dated as of March 30, 2012 and each including all supplements
thereto and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part, (x) the Company agreed to grant to Purchaser a security interest in,
certain of its property and assets, including a pledge of 100% of the Select
Securities and TVOG Securities (collectively, the “Pledged Securities”) pursuant
to the terms and conditions of that certain Amended and Restated Pledge and
Security Agreement dated as of March 30, 2012 by and between the Company and
Purchaser (as amended, restated, supplemented, or otherwise modified from time
to time, the “Security Agreement”), and (y) TVOG agreed to grant to Purchaser a
security interest in certain property and assets pursuant to the terms and
conditions of that certain Deed of Trust, Assignment of Production, Security
Agreement, Fixture Filing, and Financing Statement by TVOG in favor of Purchaser
dated as of March 30, 2012 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Deed of Trust”).
 
Senior Note and Warrant Purchase Agreement - Page 1
 
 
 

--------------------------------------------------------------------------------

 
 
E.           Pursuant to the Security Agreement, the Company delivered to
Purchaser certificates representing the issued and outstanding shares of Select
Resources and TVOG (the “Subsidiary Certificates”), together with duly executed
stock powers.
 
E.           It is the intent of the parties hereto that the indebtedness and
obligations evidenced by the Note, the Warrant and this Agreement shall be
included in the indebtedness and obligations secured by the Security Agreement
and Deed of Trust and guaranteed by Select Resources, TVOG and any other
subsidiary of Debtor.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:
 
ARTICLE I
PURCHASE AND SALE OF NOTE AND WARRANT
1.1           Purchase and Sale of Note and Warrant.
 
(a)           Upon the terms and conditions set forth in this Agreement, the
Company shall issue and sell to Purchaser, and Purchaser shall purchase from the
Company, the Note in substantially the form attached hereto as Exhibit B in the
original principal amount of One Million Five Hundred Thousand Dollars and
NO/100 (US$1,500,000.00).  The Company and Purchaser are executing and
delivering this Agreement in accordance with and in reliance upon the exemptions
from securities registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”), including Section 4(2) of the Securities Act and Rule 506 of Regulation D
promulgated thereunder.
 
(b)           Upon the terms and conditions set forth in this Agreement, the
Company agrees to issue to Purchaser a Warrant, in substantially the form
attached hereto as Exhibit C, to purchase One Million Three Hundred and
Sixty-Five Thousand (1,365,000) shares of Common Stock.
 
1.2           Purchase Price and Closing.  Subject to the terms and conditions
hereof, the Company agrees to issue and sell to Purchaser and, in consideration
of and in express reliance upon the representations, warranties, covenants,
terms and conditions of this Agreement, Purchaser, agrees to purchase the Note
and Warrant for an aggregate purchase price of US$1,500,000.00 (the “Purchase
Price”).  The closing of the purchase and sale of the Note and Warrant to be
acquired by Purchaser from the Company under this Agreement (the “Closing”)
shall take place remotely via the exchange of documents and signatures, at 10:00
a.m., Pacific Time, on May 4, 2012, or at such other time and place as the
Company and Purchaser mutually agree upon, orally or in writing (the date of
Closing being referred to herein as the “Closing Date”).  Subject to the terms
and conditions of this Agreement, at the Closing, the Company shall deliver or
cause to be delivered to Purchaser (a) the Note in the original principal amount
of One Million Five Hundred Thousand Dollars and NO/100 (US$1,500,000.00), (b) a
Warrant to purchase One Million Three Hundred and Sixty-Five Thousand
(1,365,000) shares of Common Stock and (c) any other deliveries as required by
Article V.  At the Closing, Purchaser shall deliver the Purchase Price in
exchange for cancellation of indebtedness under the Existing Note and any other
deliveries as required by Article V.
 
1.3           Documents Required from Company.  The Company must complete, sign
and deliver at Closing executed originals of the following:
 
Senior Note and Warrant Purchase Agreement - Page 2
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           this Agreement;
 
(b)           the Modification of Transaction Documents, amending, among other
things, the Security Agreement, in substantially the form attached as Exhibit D
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Modification of Transaction Documents”);
 
(c)           the Amendment and Modification of the Deed of Trust, Assignment of
Production, Security Agreement, Fixture Filing, and Financing Statement in
substantially the form attached as Exhibit E (the “Amendment to Deed of Trust”),
amending the Deed of Trust;
 
(d)           the Note;
 
(e)           the Guaranty Agreement in substantially the form attached as
Exhibit F (as amended, restated, supplemented, or otherwise modified from time
to time, the “Guaranty”);
 
(f)           the Registration Rights Agreement, in substantially the form
attached hereto as Exhibit G (as amended, restated, supplemented, or otherwise
modified from time to time, the “Registration Rights Agreement”);
 
(g)           the Side Letter to Registration Rights Agreement, in substantially
the form attached hereto as Exhibit H (as amended, restated, supplemented, or
otherwise modified from time to time, the “Registration Rights Side Letter”);
 
(h)           the Warrant; and
 
(i)           corporation resolutions authorizing the transaction.
 
This Agreement, the First Agreement, the Security Agreement, the Modification of
Transaction Documents, the Deed of Trust, the Amendment to Deed of Trust, the
Guaranty, the Note, the First Note, the Registration Rights Agreement, the
Registration Rights Side Letter, the Warrant, the First Warrant, and other
documents and instruments executed in connection herewith or therewith,
including all supplements thereto and amendments or modifications thereof, and
all agreements given in substitution therefor or in restatement, renewal or
extension thereof, in whole or in part, are collectively referred to as the
“Transaction Documents.”
 
1.4           Documents Required from Purchaser.  Purchaser must complete, sign
and deliver at Closing executed originals of the following:
 
(a)           this Agreement;
 
(b)           the Modification of Transaction Documents;
 
(c)           the Amendment to Deed of Trust;
 
(d)           the Registration Rights Agreement; and
 
(e)           the Registration Rights Side Letter.
 
In addition, Purchaser shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities and applicable law.
 
Senior Note and Warrant Purchase Agreement - Page 3
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
REPAYMENT OF THE NOTES
2.1           Interest Rates and Interest Payments.
 
(a)           The Note will accrue interest on the outstanding principal amount
thereof at a rate equal to fourteen percent (14.00%) per annum.  Interest on the
Note will be computed for the actual number of days elapsed on the basis of a
year of three hundred sixty (360) days.  Interest will be paid in cash monthly
in arrears on the last day of each calendar month, with the first interest
payment due and payable on May 31, 2012.
 
(b)           From and after the occurrence of an Event of Default, and during
the continuance thereof, all principal, interest, or other amounts evidenced by
and due under the Note shall bear interest at a rate equal to two percent
(2.00%) over the rate otherwise applicable thereto, which such additional
default interest shall be paid in cash upon demand by Purchaser (“Default
Rate”).
 
2.2           Repayment of the Principal Amount of the Note.  The Company
covenants and agrees to repay to Purchaser the unpaid principal balance of the
Note in one (1) principal payment, together with all other Obligations due
hereunder, on April 30, 2013 (the “Maturity Date”).  For purposes of this
Agreement, “Obligations” mean, collectively, (a) the obligations of the Company
to pay any and all of the unpaid principal with respect to the Note, and any
other prepayment premium payable hereunder, if any, with respect thereto, and
interest, fees and other charges thereon (including without limitation
(i) accrued and unpaid interest, and (ii) interest, fees and charges accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), including, without limitation, by prepayment, redemption or
otherwise, (b) the obligations of the Company to pay any and all fees, expenses,
costs, indemnities and other amounts, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, the Note or the
other applicable Transaction Documents, and (c) the obligations of the Company
to pay, perform, discharge, observe and comply with any and all covenants,
agreements and other obligations required to be performed, discharged, observed
or complied with by it pursuant to this Agreement, the Note or the other
applicable Transaction Documents.
 
2.3           Redemption of the Note.  The Company may (but is not obligated
to), at any time when it is not in default hereunder, make an offer to Purchaser
for the redemption, at any price, of all or any portion of Purchaser’s
Note.  Purchaser shall be entitled to accept or reject the offer in its sole
discretion.
 
2.4           Mandatory Prepayment.
 
(a)           Prior to the Maturity Date, at the option of Purchaser, the
Company shall prepay the Note in whole upon the earliest to occur of any of the
following events: (i) any Change of Control (in which such case the Company
would be required to repurchase the Note at a price equal to 105% of the
principal amount thereof), or (ii) the acceleration by Purchaser of the Note
following any Event of Default (as defined below).  For purposes of this
Agreement, “Change of Control” means the occurrence of any of the following
events: (A) there is a report filed with any securities commission or securities
regulatory authority in the United States, disclosing that any acquiror, other
than the Company, any Subsidiary (as hereinafter defined) of the Company or any
Plan (as hereinafter defined), has acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act (as defined below)) of, or the power
to exercise control or direction over, any voting or equity shares of the
Company, that together with the voting or equity shares of the Company held by
acquiror (which for greater certainty, excludes any securities exercisable or
convertible into voting shares which have not been exercised or converted) would
constitute voting shares of the Company representing more than fifty percent
(50%) of the total voting power attached to all voting shares of the Company
then outstanding; or (B) there is consummated any merger, consolidation, or
statutory arrangement (involving a business combination) of the Company (1) in
which the Company is not the continuing or surviving corporation or (2) pursuant
to which any voting shares of the Company would be reclassified, changed or
converted into or exchanged for cash, securities or other property, other than
(in each case) a merger, consolidation, or statutory arrangement of the Company
in which the holders of the voting shares of the Company immediately prior to
the merger, consolidation, or statutory arrangement have, directly or
indirectly, more than fifty percent (50%) of the voting shares of the continuing
or surviving corporation immediately after such transaction, or (C) there is
consummated any sale of all or substantially all of the assets of the Company,
other than a sale in which the holders of the voting shares of the Company
immediately prior to the sale have, directly or indirectly, more than fifty
percent (50%) of the voting shares of the entity or entities that acquire the
assets from the Company.
 
Senior Note and Warrant Purchase Agreement - Page 4
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In order to allow Purchaser an opportunity to determine whether to
exercise such option, Company shall provide Purchaser with written notice (an
“Advance Mandatory Prepayment Notice”) of any event described in clauses (i) or
(ii) above at least thirty (30) days in advance thereof and, in any event, shall
provide Purchaser with an Advance Mandatory Prepayment Notice no more than five
(5) Business Days following the earlier of the date on which a responsible
officer of the Company becomes aware of any such event.  To exercise such right
of prepayment, Purchaser must provide the Company with a written notice
(“Mandatory Prepayment Notice”) no more than thirty (30) days after the date on
which he receives the Advance Mandatory Prepayment Notice, which Mandatory
Prepayment Notice shall specify the portion of the principal of Purchaser’s Note
to be repaid.  The Company shall prepay the portion of the principal of the Note
that Purchaser has specified is to be prepaid on such date, plus accrued
interest on such principal amount to the date of the prepayment.  In the event
the Company fails to provide Purchaser with an Advance Mandatory Prepayment
Notice as provided above, and an event described in clauses (i) or (ii) above
shall occur, Purchaser may elect to either (i) provide the Company with a
Mandatory Prepayment Notice within ten (10) Business Days after Purchaser
becomes aware of the occurrence of such event, in which case, the provisions of
this Section 2.4 shall be followed for the prepayment of the principal amount of
Purchaser’s Note specified in such Mandatory Prepayment Notice, or (ii) proceed
under Section 7.3 hereof.
 
2.5           Method and Location for Payments.
 
The Company will pay all sums becoming due on each Note for principal, premium,
if any, and interest to Purchaser by the method and at the address specified for
such purpose in Exhibit A, or by such other method or at such other address as
Purchaser, by reasonable prior written notice, shall have from time to time
specified to the Company for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, Purchaser shall surrender Purchaser’s
Note for cancellation, reasonably promptly after such request, to the Company at
its principal executive office.
 
Senior Note and Warrant Purchase Agreement - Page 5
 
 
 

--------------------------------------------------------------------------------

 
 
2.6           Taxes.
 
(a)           Any and all payments by the Company hereunder or under the Note or
other Transaction Documents that are made to or for the benefit of Purchaser
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings and
penalties, interests and all other liabilities with respect thereto
(collectively, “Taxes”), excluding (i) taxes imposed on Purchaser’s net income
or capital and franchise taxes imposed on Purchaser by the jurisdiction under
the laws of which Purchaser is organized, in which Purchaser maintains an
office, or any political subdivision thereof, (ii) any backup withholding tax
that is required by the Internal Revenue Code of 1986, as amended, and any
successor statute thereto (the “Code”) to be withheld from amounts payable to
Purchaser or any other beneficial owner of the Note or other Transaction
Document that is a United States Person (as that term is defined in
Section 7701(a)(30) of the Code) and that has failed to comply with the last
sentence of this Section 2.6(a), (iii) any branch profits tax imposed by the
United States or any similar tax imposed by any other jurisdiction in which
Purchaser or any other beneficial owner of the Note or other Transaction
Document is located, and (iv) any withholding tax attributable to the failure or
inability to comply with Section 2.6(d) by Purchaser or any other beneficial
owner of the Note and that is imposed with respect to the requirements of
Sections 1471 through 1474 of the Code and any regulations (whether final,
temporary or proposed) that are issued thereunder or official governmental
interpretations thereof (“FATCA”) (all such nonexcluded Taxes being hereinafter
referred to as “Covered Taxes”).  If the Company shall be required by law to
deduct any Covered Taxes from or in respect of any sum payable hereunder or
under any Note or other Transaction Documents to Purchaser, the sum payable
shall be increased as may be necessary so that after making all required
deductions of Covered Taxes (including deductions of Covered Taxes applicable to
additional sums payable under this paragraph), Purchaser receives an amount
equal to the sum it would have received had no such deductions been made.  The
Company shall make such deductions and the Company shall pay the full amount so
deducted to the relevant taxation authority or other authority in accordance
with applicable law.  In addition, the Company agrees to pay any present or
future stamp, documentary, excise, privilege, intangible or similar levies that
arise at any time or from time to time from any payment made under any and all
Transaction Documents or from the execution or delivery by the Company or from
the filing or recording or maintenance of, or otherwise with respect to the
exercise by Purchaser of its rights under any and all Transaction Documents,
provided, however that the Company shall have no obligation in respect of the
foregoing that may arise out of the assignment or other transfer of any Note
(collectively, “Other Taxes”).  The Company will indemnify Purchaser for the
full amount of Covered Taxes imposed on or with respect to amounts payable
hereunder and Other Taxes, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  Payment of this
indemnification shall be made within thirty (30) days from the date Purchaser
provides the Company with a certificate certifying and setting forth in
reasonable detail the calculation thereof as to the amount and type of such
Taxes.  Any such certificate submitted by Purchaser in good faith to the Company
shall, absent demonstrable error, be final, conclusive and binding on all
parties.  The obligation of the Company under this Section 2.6 shall survive the
payment of the Note and the termination of this Agreement.  Within thirty
(30) days after the Company receives a receipt for payment of Covered Taxes
and/or Other Taxes, the Company shall furnish to Purchaser the original or
certified copy of a receipt evidencing payment thereof.  Any Person to which
this Section 2.6(a) applies shall, upon request of the Company, provide such
documentation as may be reasonably necessary to establish such Person’s right to
exemption from withholding for Covered Taxes and/or Other Taxes, and shall
reasonably cooperate with the Company, at the Company’s sole cost and expense,
in any action or proceeding to recover from any taxing authority such Covered
Taxes and/or Other Taxes, in each case, to the extent legally required to do so;
provided, that without limiting the foregoing, Purchaser shall deliver to the
Company on or prior to the Closing Date two accurate and complete original
signed copies of Internal Revenue Service Form W-9.
 
(b)           If at any time a beneficial owner of the Note or other Transaction
Document is not a United States Person (as that term is defined in
Section 7701(a)(30) of the Code), such owner shall provide to the Company two
accurate and complete original signed copies of the forms prescribed by the
Internal Revenue Service (including, without limitation, an IRS Form W-8BEN, IRS
Form W-8ECI or IRS W-8IMY (or successor, substitute or other appropriate forms
and, in the case of IRS Form W-8IMY, complete with accompanying forms (which may
include IRS Form W-8BEN) with respect to beneficial owners of the payment))
certifying such owner’s exemption from United States withholding taxes with
respect to all payments to be made on the Note or other Transaction
Documents.  In addition, when a lapse in time or change in circumstances renders
the previous certification obsolete or inaccurate in any material respect, such
owner will deliver to the Company two new accurate and complete original signed
copies of the applicable Internal Revenue Service form establishing such
exemption or reduction (such as statements certifying qualification for
exemption with respect to portfolio interest) and any related documentation as
may be required in order to confirm or establish the entitlement of such owner
to a continued exemption from or reduction in United States withholding tax if
the owner continues to be so entitled.  No owner shall be required by this
Section 2.6(b) to deliver a form or certificate that it is not legally entitled
to deliver.  The Company shall not be obligated pursuant to Section 2.6(a)
hereof to pay additional amounts on account of or indemnify with respect to
United States withholding taxes to the extent that such taxes arise solely due
to Purchaser’s or other owner’s failure to deliver forms that it was legally
entitled to but failed to deliver under this Section 2.6(b).
 
Senior Note and Warrant Purchase Agreement - Page 6
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           If Purchaser requires the Company to pay any additional amount to
it or to or any governmental authority for its account pursuant to
Section 2.6(a), then the Purchaser shall use reasonable efforts to designate a
different lending office for funding or booking its loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of Purchaser, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.6(a) in the
future and (ii) would not subject Purchaser to any unreimbursed cost or expense
and would not otherwise be disadvantageous to Purchaser.
 
(d)           Each beneficial owner of the Note or other Transaction Document
that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) shall provide, promptly upon the reasonable
demand of the Company, any information, form or document, accurately completed,
that may be required in order to demonstrate that such Person is in compliance
with the requirements of FATCA, including Section 1471(b) of the Code, if such
Person is a foreign financial institution (as such term is defined in
Section 1471(d)(4) of the Code), or Section 1472(b) of the Code, if such Person
is a non-financial foreign entity (as such term is defined in Section 1472(d) of
the Code).
 
2.7           Maximum Lawful Rate.  It is the intention of the parties hereto to
conform strictly to usury laws applicable to Purchaser and the transactions
contemplated hereunder.  Accordingly, if such transactions would be usurious
under applicable law, then, notwithstanding anything to the contrary in this
Agreement, the Note or in any other Transaction Document or agreement entered
into in connection with such transactions, it is agreed as follows: (a) the
aggregate of all consideration which constitutes interest under applicable law
that is contracted for, taken, reserved, charged or received under this
Agreement, the Note or any of such other Transaction Documents or agreements or
otherwise in connection with such transactions shall under no circumstances
exceed the maximum amount allowed by such applicable law, (b) in the event that
the maturity of the Note is accelerated for any reason, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under applicable law may never include more than the maximum amount
allowed by such applicable law, and (c) excess interest, if any, provided for in
this Agreement or otherwise in connection with such transactions shall be
cancelled automatically and, if theretofore paid, shall be credited by Purchaser
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by Purchaser, as applicable, to the Company).  The right to accelerate
the maturity of any Note does not include the right to accelerate any interest
which has not otherwise accrued on the date of such acceleration, and Purchaser
does not intend to collect any unearned interest if in the event of
acceleration.  All sums paid or agreed to be paid to Purchaser for the use,
forbearance or detention of sums included in the Obligations shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of Purchaser’s Note until payment in full so that the
rate or amount of interest on account of the Obligations does not exceed the
applicable usury ceiling, if any.
 
Senior Note and Warrant Purchase Agreement - Page 7
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1           Representations and Warranties of the Company.  Except (i) as set
forth in any of the SEC Reports (as defined in Section 3.1(c) below) or in any
documents incorporated by reference therein, or (ii) as set forth on the
Disclosure Schedule attached to this Agreement, which, in each case described in
subclauses (i) or (ii) immediately above, shall qualify such representations and
warranties in their entirety to the extent of the disclosures contained therein
and be deemed to be part of the representations and warranties made hereunder,
the Company hereby represents and warrants to Purchaser that as of the date
hereof:
 
(a)           Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power and authority to conduct its business as
it is currently being conducted and to own or lease its properties.  The Company
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where the ownership or leasing of its properties
or the conduct of its business requires such qualification, except where the
failure to be so qualified and in good standing would not, individually or in
the aggregate, be reasonably expected to result in (i) a material adverse effect
on the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the business, properties, management, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole, or (iii)  a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its Obligations under any Transaction
Document (the occurrence of any such effect described in the foregoing clauses
(i), (ii) and (iii) being herein referred to as a “Material Adverse
Effect”).  No proceeding has been instituted in any jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
 
(b)           Subsidiaries.  The Company has no subsidiaries (herein defined
with respect to the Company, as any other Person 50% or more of whose voting
securities or other ownership interests are directly or indirectly owned by the
Company, collectively, “Subsidiaries”) other than Select Resources and
TVOG.  The Company owns all of the issued and outstanding capital stock of the
Subsidiaries free and clear of any Encumbrances (as defined in Section 6.2
hereof), and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid and non-assessable.  There are
no outstanding rights to subscribe for or purchase securities of a Subsidiary.
Each Subsidiary is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation, and has the requisite
corporate power and authority to conduct its business as it is currently being
conducted and to own or lease its properties.  Each Subsidiary is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.
 
(c)           SEC Reports.  The Company has filed with the U.S. Securities and
Exchange Commission (“SEC”) all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, from January 1, 2010 through the date hereof (the foregoing
reports, including the exhibits thereto and documents incorporated by reference
therein, being collectively referred to herein as the “SEC Reports”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension.  As of their
respective filing dates, each of the Company’s SEC Reports (unless such SEC
Report filed prior to the date of this Agreement was amended or superseded by a
filing prior to the date of the Closing Date, then as of the date of filing of
such amendment or superseding filing), complied in all material respects with
the requirements of the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
 
Senior Note and Warrant Purchase Agreement - Page 8
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Financial Statements.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except to the extent that unaudited financial statements may not
contain all footnotes required by GAAP, and such statements fairly present in
all material respects the financial position of the Company and the
Subsidiaries, as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.  There is no
transaction, arrangement or other relationship between the Company, or any of
its Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in the SEC Reports and is not so
disclosed and would have or reasonably be expected to result in a Material
Adverse Effect.
 
(e)           Capitalization.   The capitalization of the Company is as
described in its most recently filed annual report on Form 10-K under the
Exchange Act, and the Company has not issued any capital stock since the date of
such quarterly report, other than pursuant to the exercise of stock options
under the Company’s stock option plans, and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act.  All of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of pre-emptive rights
and were issued in compliance in all material respects with applicable state and
federal securities law and any rights of third parties.  No individual,
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind (each, a “Person”)
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents.  Except as described in the Company’s SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  For purposes of this Agreement, “Common Stock
Equivalents” means, collectively, any rights, warrants or options to subscribe
for or purchase shares of Common Stock, or any other stock or securities
convertible into or exercisable or exchangeable for shares of Common Stock.
 
(f)           Authority; Enforceability.  Each of the Company and the
Subsidiaries have the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by the Transaction Documents to
which they are a party and otherwise to carry out its obligations
thereunder.  The execution and delivery by the Company of the Transaction
Documents have been duly authorized by all necessary action on the part of the
Company, and no further consent or action is required by the Company, its board
of directors or its stockholders.  Each of the Transaction Documents
constitutes, or will, when duly authorized, executed and delivered by all
parties thereto, other than the Company, constitute, a valid and binding
obligation of the Company, enforceable against the Company in accordance with
the terms thereof, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
Senior Note and Warrant Purchase Agreement - Page 9
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents, the issue and sale of the Securities and
the consummation by the Company of the transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any of the terms of the
Company’s or any of its Subsidiaries’ certificate of incorporation, bylaws or
other incorporating or charter documents, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
a Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject, or by which any property or asset of the Company or a
Subsidiary is bound or affected, except in respect of (ii) and (iii) above,
where such would not have a Material Adverse Effect.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Note or Warrant.  No Indebtedness of the
Company or any Subsidiary will rank senior to or pari passu with the Note in
right of payment or collectability, whether with respect to payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise.
 
(h)           No Filings.  Neither the Company nor any Subsidiary is required to
obtain any consent, waiver, approval, authorization or order of, give any notice
to, or make any filing or registration with, any court or other federal, state,
local or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company and the Subsidiaries of the
Transaction Documents, other than: (i) the filing of a Form 8-K disclosing the
transactions contemplated hereby, (ii) application(s) to NYSE Amex for the
listing of the shares of Common Stock underlying the Warrant for trading thereon
in the time and manner required thereby, (iii) the filing of a Form D (Notice of
Exempt Offering of Securities) with the SEC and such other “blue sky” notices
and filings required by applicable state securities laws, and (iv) any filings
required to be made under the Security Agreement.
 
(i)           Securities.  The Securities have been duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable (in the case of
shares of Common Stock), free and clear of all Encumbrances imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to the exercise of
the Warrant.
 
(j)           Listing Matters.  The Company’s Common Stock is currently listed
for trading on the NYSE Amex.  No order ceasing or suspending trading in
securities of the Company nor prohibiting the sale of such securities has been
issued to and is outstanding against the Company or its directors, officers or
promoters or against any other companies that have common directors, officers or
promoters and, to the best of the Company’s knowledge, no investigations or
proceedings for such purposes are pending or threatened (except for an “early
warning letter” delivered from NYSE Amex to the Company on February 20, 2012,
with respect to the Company’s potential non-compliance with the minimum
continued listing standards contained in Sections 1003(a)(iii) and 1003(a)(iv)
of the Amex Company Guide (the “Amex Early Warning Letter”)).
 
Senior Note and Warrant Purchase Agreement - Page 10
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           [[Reserved].
 
(l)           SOX.  The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002 that are applicable to it as of the date
hereof.  Except as disclosed in the SEC Reports, the Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any of its
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed quarterly or annual
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed quarterly or annual periodic report
under the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in the Exchange Act) or, to the Company’s knowledge, in other factors
that could significantly affect the Company’s internal controls.
 
(m)           Undisclosed Liabilities.  Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in an SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect, (ii) neither the Company nor any Subsidiary has incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the SEC,
(iii) neither the Company nor any Subsidiary has altered its method of
accounting, (iv) neither the Company nor any Subsidiary has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) neither the Company nor any Subsidiary has issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company equity incentive plans.  The Company does not have pending
before the SEC any request for confidential treatment of information, except as
pertains to the Company’s ongoing document production in connection with the SEC
staff subpoenas described in the Company’s Current Report on Form 8-K, dated
February 8, 2012.
 
(n)           Legal Proceedings.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents, or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.
 
(o)           Permits.  Each of the Company and its Subsidiaries possess all
certificates, licenses, approvals, consents, authorizations and permits issued
by the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC Reports
(collectively, “Permits”), except where the failure to possess such Permits
could not reasonably be expected to result in a Material Adverse Effect.  All of
the Permits are in full force and effect and the Company and each of its
Subsidiaries is in compliance in all material respects with the terms and
conditions of all such Permits. Neither the Company nor any of its Subsidiaries
has received any written notice of proceedings relating to the revocation or
modification of any such Permit.
 
Senior Note and Warrant Purchase Agreement - Page 11
 
 
 

--------------------------------------------------------------------------------

 
 
(p)           Encumbrances; Leases.  Each of the Company and its Subsidiaries
has good and marketable title in fee simple to all real property described in
the SEC Reports as being owned by it, and good and marketable title to all
tangible properties and assets described in the SEC Reports as being owned by
it, in each case free and clear of all Encumbrances, except for Permitted
Encumbrances (as defined in Section 6.2 hereof).  Any real property and
buildings held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries. The Company and its
Subsidiaries own or lease all such properties as are necessary to its operations
as now conducted or as proposed to be conducted, except where the failure to so
own or lease could not reasonably be expected to have a Material Adverse Effect.
 
(q)           Intellectual Property Matters.  Each of the Company and its
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could reasonably be expected to have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”).  Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
rights of any Person.  To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
the failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(r)           Insurance.  Each of the Company and its Subsidiaries carries, or
is covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is customary for companies engaged in
similar businesses in similar industries.  All policies of insurance of the
Company and its Subsidiaries are in full force and effect; each of the Company
and its Subsidiaries is in compliance with the terms of such policies in all
material respects; and none of the Company or its Subsidiaries has received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance; there are no claims by the Company or any of its Subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and none of the
Company or its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a material increase in cost.
 
(s)           Environmental Matters.  Each of the Company and its Subsidiaries
(i) is in compliance with all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”), (ii) has received and is in
compliance with all Permits required of it under applicable Environmental Laws
to conduct its business and (iii) has not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except, in each case, where such non-compliance with Environmental Laws, failure
to receive required Permits, or liability has not had or would not reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect, whether or not arising from transactions in the ordinary course of
business. Neither the Company nor any Subsidiary has been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.
 
Senior Note and Warrant Purchase Agreement - Page 12
 
 
 

--------------------------------------------------------------------------------

 
 
(t)           Labor Matters.  No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary that would reasonably be expected to result in a Material Adverse
Effect.
 
(u)           ERISA Matters.  Except as would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect: (i) each “employee benefit plan” (within the meaning of Section 3(3) of
the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Code would have any liability) (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code;
(ii) with respect to each Plan subject to Title IV of ERISA (A) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur, (B) no “accumulated funding deficiency” (within
the meaning of Section 302 of ERISA or Section 412 of the Code), whether or not
waived, has occurred or is reasonably expected to occur, (C) the fair market
value of the assets under each Plan exceeds the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan) and (D) neither the Company nor any member of its Controlled Group has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification.
 
(v)           Taxes.  Each of the Company and its Subsidiaries has accurately
and timely prepared and filed all federal, state, local and foreign income and
other tax returns, reports and declarations required to be filed by such Person
through the date hereof, subject to permitted extensions, and has paid all taxes
due thereon, and no tax deficiency has been determined adversely to the Company
or any Subsidiary, nor does the Company or any Subsidiary have any knowledge of
any tax deficiencies that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  There is no pending dispute with
any taxing authority relating to the Company’s or any Subsidiary’s payment of
taxes in any material amount except which the Company or such Subsidiary is
contesting in good faith and the Company has no knowledge of any proposed
liability for any tax to be imposed upon the properties or assets of the Company
or any Subsidiary for which there is not an adequate reserve reflected in the
Company’s financial statements included in the Company’s Annual Report on Form
10-K for the year ended December 31, 2011.
 
(w)           Affiliate Transactions.  None of the officers or directors of the
Company or any Subsidiary and, to the knowledge of the Company, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, other than
(i) payment of salary or director or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company, and
(iii) other employee, officer or director benefits, including restricted stock
grants or stock option agreements under any equity incentive plan of the
Company, and (iv) the transactions contemplated by this Agreement and each of
the other Transaction Documents.
 
Senior Note and Warrant Purchase Agreement - Page 13
 
 
 

--------------------------------------------------------------------------------

 
 
(x)           Investment Company.  Neither the Company nor any Subsidiary is,
and immediately after receipt of payment for the Securities, will not be an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
(y)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or that to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  Except for the Amex Early
Warning Letter, the Company has not, in the 12 months preceding the date hereof,
received notice from NYSE Amex on which the Common Stock is listed to the effect
that the Company is not in compliance with the listing or maintenance
requirements of the NYSE Amex.  The Company is in compliance in all material
respects with all such listing and maintenance requirements, and has no reason
to believe that it will not in the foreseeable future continue to be in
compliance with all such listing and maintenance requirements.
 
(z)           Unlawful Practices.  Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other Person acting on behalf of
the Company or any Subsidiary, has (i) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended.
 
(aa)           OFAC.  Neither the Company nor any Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and neither the Company nor any Subsidiary will directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any affiliate, joint venture partner or other
Person, which, to the Company's knowledge, will use such proceeds for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.
 
(bb)           Compliance.  Neither the Company nor any of its Subsidiaries (i)
is in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company or any of its Subsidiaries under), nor has the Company or
any of its Subsidiaries received written notice of a claim that it is in default
under or that it is in violation of, any contract that has been filed or was
required to have been filed as an exhibit to the SEC Reports (whether or not
such default or violation has been waived), (ii) is in violation of any order of
any court, arbitrator or governmental body having jurisdiction over the Company
or any of its Subsidiaries or their properties or assets, or (iii) is in
violation of, or in receipt of written notice that it is in violation of, any
statute, rule or regulation of any governmental authority applicable to the
Company or any of its Subsidiaries, except in each case as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
 
(cc)           Certain Registration Matters. Assuming the accuracy of
Purchaser’s representations and warranties set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Note and Warrant by the Company to Purchaser under this Agreement.
 
Senior Note and Warrant Purchase Agreement - Page 14
 
 
 

--------------------------------------------------------------------------------

 
 
Purchaser acknowledges and agrees that neither the Company nor any Subsidiary
has made or is making any representations or warranties with respect to the
transactions contemplated hereby other than those representations and warranties
specifically set forth in this Agreement.
 
3.2           Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to the Company as follows as of the date hereof:
 
(a)           Standing of Purchaser.  Purchaser has the legal capacity and
competence to enter into and to execute this Agreement and to observe and
perform its covenants and obligations hereunder.
 
(b)           Authorization and Power.  Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Securities being sold to it hereunder.  When executed and delivered by
Purchaser, the other Transaction Documents shall constitute valid and binding
obligations of Purchaser enforceable against Purchaser in accordance with their
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.  In the case of the purchase by Purchaser of the Securities as
agent or trustee for any principal, Purchaser is the duly authorized trustee or
agent of such beneficial purchaser with due and proper power and authority to
execute and deliver, on behalf of each such beneficial purchaser, this Agreement
and all other documentation in connection with the purchase of the Securities
hereunder, to agree to the terms and conditions herein and therein set out and
to make the representations, warranties, acknowledgements and covenants herein
and therein contained, all as if each such beneficial purchaser were Purchaser
and is subscribing as principal for its own account and not for the benefit of
any other Person for investment only and not for resale and Purchaser’s actions
as trustee or agent are in compliance with applicable law and Purchaser and each
beneficial purchaser acknowledges that the Company may be required by law to
disclose to certain regulatory authorities the identity of each beneficial
purchaser of Securities for whom it may be acting.
 
(c)           No Conflict.  The execution, delivery and performance of the
Transaction Documents by Purchaser and the consummation by Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, debenture, bond, license, lease agreement, instrument or
obligation to which Purchaser is a party or by which Purchaser’s respective
properties or assets are bound, or (ii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to
Purchaser or by which any property or asset of Purchaser are bound or affected,
except, in all cases, other than violations pursuant to clauses (i) or
(ii) (with respect to federal and state securities laws) above, for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, materially and
adversely affect Purchaser’s ability to perform its obligations under the
Transaction Documents.
 
(d)           Acquisition for Investment.  Purchaser is purchasing the
Securities solely for its own account and not with a view to or for sale in
connection with distribution.  Purchaser does not have a present intention to
sell any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any Person or entity; provided, however, that by making the
representations herein, Purchaser does not agree to hold the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with the Securities Act and any applicable
securities laws of any state of the United States applicable to such
disposition.  Purchaser acknowledges that he (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of Purchaser’s investment in the Company,
(ii) is able to bear the financial risks associated with an investment in the
Securities and (iii) has been given full access to such records of the Company
and its Subsidiaries and to the officers of the Company and the Subsidiaries as
it has deemed necessary or appropriate to conduct its due diligence
investigation.
 
Senior Note and Warrant Purchase Agreement - Page 15
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Securities Act Exemptions; Restrictions on Transfer or
Resale.  Purchaser understands that: (i) none of the Securities have been and
are not being registered under the Securities Act or any state securities laws,
must be held indefinitely and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) Purchaser shall
have delivered to the Company an opinion of counsel, in a generally acceptable
form, to the effect that such Securities to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such
registration, or (C)  Purchaser provides the Company with reasonable assurance
that such Securities can be sold, assigned or transferred pursuant to applicable
exemptions from registration, such as Rule 144 or Rule 144A promulgated under
the Securities Act (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register any of the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.  Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and if
Purchaser effects a pledge of Securities he shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or any other Transaction Document.
 
(f)           No Offering Memorandum.  Purchaser has not received and has not
been provided with documents that may be construed as an “offering memorandum”
under applicable securities legislation, and that the decision to enter into
this Agreement and purchase the Securities has not been based upon any verbal or
written representation as to fact or otherwise made by or on behalf of the
Company except as expressly set forth in this Agreement
 
(g)           Offering Jurisdiction.  Purchaser is a resident of and was offered
the Securities in the jurisdiction set out in Exhibit A.
 
(h)           Tax.  Purchaser understands that the investment in and disposition
of the Securities may have material tax consequences under the laws of the
United States, that none of the Company, nor its counsel, gives any opinion and
makes no representation with respect to the tax status of the Company or the
consequences to Purchaser, and that it is Purchaser’s sole responsibility to
determine and assess such tax consequences as may apply to its particular
circumstances.
 
(i)           No General Solicitation or General Advertising or Directed Selling
Efforts.  Purchaser acknowledges that the Securities were not offered to
Purchaser by means of any form of “general solicitation” or “general
advertising” (as such terms are used in Regulation D), or publicly disseminated
advertisements or sales literature, including, but not limited to, (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio or
the internet, or (ii) any seminar or meeting to which Purchaser was invited by
any of the foregoing means of communications.  Purchaser, in making the decision
to purchase the Securities, has relied upon independent investigation made by it
and has not relied on any information or representations made by third parties.
 
Senior Note and Warrant Purchase Agreement - Page 16
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           Accredited Investor Status; Reliance on Exemptions.  At the time
Purchaser was offered the Securities, he was, and as of the date hereof he is:
(i) an “accredited investor” as defined in Rule 501 under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.  Purchaser is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act. Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities and has so evaluated the
merits and risks of such investment.  Purchaser is able to bear the economic
risk of an investment in the Common Shares and, at the present time, is able to
afford a complete loss of such investment.  Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of Purchaser
to acquire the Common Shares.  Purchaser understands that no United States
federal or state agency or any government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.
 
(k)           Public Information.  Purchaser has not received nor been provided
with, has not requested and does not have any need to receive, a prospectus or
offering memorandum, within the meaning of applicable securities laws, or any
sales or advertising literature in connection with the offering of the
Securities, and Purchaser’s decision to subscribe for the Securities was based
upon the Transaction Documents, the Company’s publicly available documents
included in the Edgar database administered by the Securities and Exchange
Commission.  Purchaser’s investment decision was not otherwise based upon, and
Purchaser has not relied upon, any other verbal or written representations as to
facts made by or on behalf of the Company.
 
(l)           Certain Fees.  Purchaser has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
 
(m)           PATRIOT ACT.  Purchaser represents that the funds representing its
respective portion of the Purchase Price for Purchaser’s Securities which will
be advanced by Purchaser to the Company hereunder are not proceeds of crime as
defined in the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (the “PATRIOT Act”) and
Purchaser acknowledges that the Company may in the future be required by law to
disclose Purchaser’s name and other information relating to this Agreement and
Purchaser’s subscription hereunder, on a confidential basis, pursuant to the
PATRIOT Act.  To the best of its knowledge (i) none of the Proceeds to be
provided by Purchaser (A) have been or will be derived from or related to any
activity that is deemed criminal under the law of the United States of America,
or any other jurisdiction, or (B) are being tendered on behalf of a Person or
entity who has not been identified to Purchaser, and (ii)  Purchaser shall
promptly notify the Company if Purchaser discovers that any of such
representations ceases to be true, and to provide the Company with appropriate
information in connection therewith.
 
(n)           Personal Information.  Purchaser acknowledges that this Agreement
requires Purchaser to provide certain personal information to the Company.  Such
information is being collected by the Company for the purposes of completing the
proposed offering of Securities, which includes, without limitation, determining
Purchaser’s eligibility to purchase the Securities under applicable securities
laws, preparing and registering certificates representing the Securities and
completing filings required by securities regulatory authorities and/or the NYSE
Amex.  Purchaser’s personal information may be disclosed by the Company
to:  (i) stock exchanges or securities regulatory authorities, (ii) the
Company’s registrar and transfer agent, and (iii) any of the other parties
involved in the proposed offering, including legal counsel, and may be included
in record books in connection with the offering.  Purchaser further acknowledges
that the collection, use and disclosure of personal information by the Company
for corporate finance and shareholder communication purposes or such other
purposes as are necessary to the Company’s business.  By executing this
Agreement, Purchaser is deemed to be consenting to the foregoing collection, use
and disclosure of personal information.
 
Senior Note and Warrant Purchase Agreement - Page 17
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
LEGENDING AND RESTRICTIONS
4.1           Legending.  Purchaser hereby acknowledges that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable securities laws and regulations, the instruments and certificates
representing any of the Securities will bear a legend in substantially the
following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE SECURITIES ACT OR THE APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES.  THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE
BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY, EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AND, IF REQUESTED BY THE COMPANY, THE SELLER
FURNISHES TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY TO SUCH EFFECT.
 
4.2           Hold Periods.  The Securities will be deemed “restricted
securities” as defined in Rule 144.  Purchaser acknowledges that the Securities
will be subject to a minimum hold period of at least six (6) months under
Rule 144, and the hold period on Common Stock issued upon exercise of the
Warrant commences on the date of such exercise (unless exercised on a cashless
basis).  Purchaser acknowledges that it has been advised to obtain independent
legal and professional advice on the requirements of Rule 144, and that
Purchaser has been advised that resales of the Securities may be made only under
certain circumstances.  Purchaser understands that to the extent that Rule 144
is not available, Purchaser will be unable to sell any Securities without either
registration under the Securities Act or the existence of another exemption from
such registration requirement, and in all cases pursuant to exemptions from
applicable securities laws of any state of the United States.  Purchaser
consents to the Company making a notation on its records or giving instructions
to any transfer agent of the Securities in order to implement the restrictions
on transfer set out and described herein.
 
4.3           Legend Removal.  Certificates evidencing the Securities shall not
contain any legend (a) following any sale of such Securities pursuant to all
applicable provisions of Rule 144, if available, (b) if such Securities are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information requirement under Rule 144 as
to such Securities and without volume or manner-of-sale restrictions, or (c) if
such legend is not required under applicable requirements of the Securities Act
and the holder of the Securities has provided to the Company an opinion of
counsel of recognized standing or other evidence of exemption in form and
substance reasonably satisfactory to the Company to the effect that the legend
is no longer required under the Securities Act.  In relation to (a) and
(b) above, the Company shall use reasonable best efforts to cause its legal
counsel to issue a legal opinion to the applicable transfer agent for the
Securities promptly if required by the transfer agent to effect the removal of
the legend hereunder, provided that (i) legal counsel to the Company agrees that
the legend may be removed under applicable securities laws and (ii) the holder
of the Securities has provided to such legal counsel all necessary
representation letters and other evidence as may reasonably be required by legal
counsel to satisfy legal counsel that the legend may be removed under applicable
securities law and to permit legal counsel to issue the legal opinion.  The
Company agrees that at such time as such legend is no longer required under this
Section 4.3, it will, no later than three (3) business days following the
delivery by Purchaser to the Company or the transfer agent of a certificate
representing Securities, as the case may be, issued with a restrictive legend,
and, where required, delivery to the Company’s legal counsel of any required
representation letters and other evidence as may be required pursuant to this
Section 4.3, deliver or cause to be delivered to Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends.
 
Senior Note and Warrant Purchase Agreement - Page 18
 
 
 

--------------------------------------------------------------------------------

 
 
4.4           Furnishing of Information; Public Information.  Until the earliest
of the time that (a)  Purchaser owns no Securities or (b) the Securities are
eligible to be resold by a non-affiliate pursuant to Rule 144(b)(i) without
regard for Rule 144(c)(i), the Company covenants to use its reasonable best
efforts to maintain the registration of the Common Stock under Section 12(b) or
12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act even if
the Company is not then subject to the reporting requirements of the Exchange
Act.
 
ARTICLE V
CONDITIONS
 
5.1           Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities.  The obligation of the Company to issue and sell the
Securities to Purchaser at the Closing is subject to the satisfaction by
Purchaser, on or before the Closing, of each of the following conditions (unless
waived by the Company in its sole discretion):
 
(a)           Accuracy of Purchaser’s Representations and Warranties.  Each of
the representations and warranties of Purchaser contained herein shall be true
and correct in all respects (in the case of any representation or warranty
containing a materiality or Material Adverse Effect qualification) or in all
material respects (in the case of any representation or warranty not containing
a materiality or Material Adverse Effect qualification) at the Closing Date as
if made on and as of such date (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date).
 
(b)           Performance by Purchaser.  Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by Purchaser at or prior to the Closing Date.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           Delivery of Purchase Price.  The Purchase Price for the Securities
being purchased by Purchaser shall have been delivered to the Company on or
before the Closing Date.
 
Senior Note and Warrant Purchase Agreement - Page 19
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Delivery of Transaction Documents.  The applicable Transaction
Documents shall have been duly executed and delivered by Purchaser to the
Company.
 
(f)           Delivery of Existing Note.  The original Existing Note marked
“PAID BY RENEWAL” on its face shall be delivered to the Company by Purchaser
immediately after the Closing Date and upon receipt of the executed Transaction
Documents.
 
5.2           Conditions Precedent to the Obligation of Purchaser to Close and
to Purchase the Securities.  The obligation of Purchaser hereunder to purchase
the Securities from the Company at the Closing is subject to the satisfaction,
on or before the Closing, of each of the following conditions (unless waived by
Purchaser in its sole discretion):
 
(a)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company contained herein shall be true
and correct in all respects (in the case of any representation or warranty
containing a materiality or Material Adverse Effect qualification) or in all
material respects (in the case of any representation or warranty not containing
a materiality or Material Adverse Effect qualification) at the Closing Date as
if made on and as of such date (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date).
 
(b)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date, including without
limitation, the payment of all principal and accrued and unpaid interest under
the Existing Note.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           No Proceedings or Litigation.  No Action before any arbitrator or
any governmental authority shall have been commenced, and no investigation by
any governmental authority shall have been threatened, against the Company or
any Subsidiary, or any of the officers, directors or affiliates of the Company
or any Subsidiary seeking to restrain, prevent or change the transactions
contemplated by this Agreement, or seeking damages in connection with such
transactions.
 
(e)           Transaction Documents.  At or prior to the Closing, the Company
shall have delivered to Purchaser the applicable Transaction Documents,
including without limitation, this Agreement, the Note, the Warrant, the
Guaranty, the Amendment to Deed of Trust, the Modification of Transaction
Documents, the Registration Rights Agreement and the Registration Rights Side
Letter.
 
(f)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred at or before the Closing Date.
 
ARTICLE VI
AFFIRMATIVE AND NEGATIVE COVENANTS OF THE COMPANY
 
6.1           Affirmative Covenants in respect of the Company.  The Company
hereby covenants and agrees with Purchaser that the Company will, for so long as
the Note is outstanding:
 
Senior Note and Warrant Purchase Agreement - Page 20
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           duly and punctually pay or cause to be paid to Purchaser the
principal amount of the Note, interest accrued thereon, in each case payable
thereon on the dates, at the places, in the currency, and in the manner
specified herein;
 
(b)           use the net proceeds received by the Company from the issuance of
the Note to settle its pending litigation with the plaintiffs in Hansen et al.
v. Tri-Valley Corporation et al., No. 56-2010-00373549-CU-OR-VTA, Superior
Court, Ventura County, California.
 
(c)           subject to the express provisions hereof, carry on and conduct or
shall cause to be carried on and conducted its business and the business of its
Subsidiaries in a reasonably proper manner and shall keep or cause to be kept
proper books of account and make or cause to be made therein true and faithful
entries of all its dealings and transactions in relation to its business and the
business of its Subsidiaries all in accordance with GAAP for itself and its
Subsidiaries, and the Subsidiaries shall continue to be direct or indirect
wholly-owned Subsidiaries of the Company;
 
(d)           furnish to Purchaser:
 
(i)           a copy of the consolidated financial statements, whether annual or
interim, of the Company and any report of the Company’s auditors thereon at
substantially the same time as such financial statements are filed with the SEC;
provided, that for so long as the Company is required to file SEC Reports under
the Exchange Act, the requirements of this subsection (d) shall be satisfied by
the posting of such information on EDGAR;
 
(ii)           a production report within 30 days after the end of each calendar
month, setting forth the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for such calendar month from the oil and gas properties
subject to a Deed of Trust, and setting forth the related ad valorem, severance
and production taxes and lease operating expenses attributable thereto and
incurred for each such calendar month;
 
(iii)           a compliance statement executed by the Chief Executive Officer
of the Company with respect to the Company’s compliance with the use of proceeds
and the status of the completion of the projects as set forth in Section
6.1(b)(i), including, without limitation, certification that sufficient proceeds
are available to complete such projects as contemplated in accordance with the
business objectives; and
 
(iv)           such other information regarding the operations, business affairs
and financial condition of the Company or any of its Subsidiaries or compliance
with the terms of this Agreement or any other Transaction Document, as the
Purchaser may reasonably request.
 
(e)           subject to the express provisions hereof, maintain, and cause each
of its Subsidiaries to maintain, its respective corporate existence;
 
(f)           maintain, and cause each of its Subsidiaries to maintain,
insurance with reputable insurance companies or associations with respect to its
properties and business, in such amounts and covering such risks as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated;
 
Senior Note and Warrant Purchase Agreement - Page 21
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           cause each of the Company and its Subsidiaries to, from time to
time, pay or cause to be paid all taxes, rates, levies, assessments (ordinary or
extraordinary), government fees or dues lawfully levied, assessed or imposed
upon or in respect of its respective property or any part thereof or upon its
income and profits as and when the same become due and payable and to withhold
and remit any amounts required to be withheld by it from payments due to others
and remit the same to any government or agency thereof, and it shall exhibit or
cause to be exhibited to Purchaser, upon the written request of Purchaser, the
receipts and vouchers establishing such payment and shall duly observe and
conform to all applicable requirements of any governmental authority relative to
any of the property or rights of the Company and of its Subsidiaries and all
covenants, terms and conditions upon or under which any such property or rights
are held; provided, however, that each of the Company and its Subsidiaries shall
have the right to contest in good faith and diligently by legal proceedings any
such taxes, rates, levies, assessments, government fees or dues, and during such
contest, may deliver or defer payment or discharge thereof;
 
(h)           [Reserved]; and
 
(i)            cause each Subsidiary of the Company acquired or created after
the date of this Agreement (each, a “Supplemental Guarantor”) to become a
guarantor by executing and delivering to the Purchaser the form of Assumption
Agreement (Guaranty) attached as Annex 1 to the Guaranty promptly after
acquisition or creation of such Subsidiary, and (ii) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 1.3(i).  With respect to each such Supplemental Guarantor, the Company
shall (A) promptly send to Purchaser (1) written notice setting forth with
respect to such Person the date on which such Person became a Subsidiary of the
Company, (2) all of the data with respect to the ownership of such Subsidiary,
and (3) a pledge by the appropriate Person of all of the equity interests of
each Subsidiary (including, without limitation, to the extent certificated,
delivery of original stock certificates or other certificates evidencing the
equity interests of such entity, together with an appropriate undated stock
power for each certificate duly executed in blank by the registered owner
thereof), and (B) and execute and deliver such other additional documents and
certificates as shall reasonably be requested by the Purchaser.
 
6.2             Restrictive Covenants in respect of the Company and
Subsidiaries.  For so long as the Note is outstanding, the Company hereby
covenants and agrees with Purchaser that it will not, and will not permit any of
its Subsidiaries to, take any of the following actions without the prior written
consent of Purchaser, which may be withheld in its sole and absolute discretion:
 
(a)           create, incur, assume or suffer to exist any Encumbrance on any
assets granted and pledged as collateral to secure the Company’s Obligations
under the Transaction Documents (such assets so granted and pledged being
referred to herein as the “Collateral”), other than Permitted Encumbrances;
 
(b)           convey, sell, lease, assign, transfer or otherwise dispose of any
Collateral, except (i) for the granting or suffering the imposition of
Encumbrances consisting of Permitted Encumbrances, and (ii) that the Company
may:
 
(i)           sell, transfer or otherwise dispose of equipment that is no longer
used or useful or surplus equipment, vehicles, inventory and other assets in the
ordinary course of business; and/or
 
(ii)           enter into sale/lease back arrangements in respect of equipment
comprising the Collateral;
 
Senior Note and Warrant Purchase Agreement - Page 22
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           declare or pay any dividend or make any distribution on its
capital stock;
 
(d)           repurchase, redeem or otherwise acquire for cash or retire for
value any shares of capital stock of the Company or any warrants, rights or
options to purchase or acquire shares of capital stock of the Company, other
than: (i) repurchases of Common Stock issued to or held by employees, officers,
directors or consultants of the Company or its Subsidiaries upon termination of
their employment or services pursuant to agreements providing for the right of
said repurchase, (ii) repurchases of Common Stock issued to or held by
employees, officers, directors or consultants of the Company or its Subsidiaries
pursuant to rights of first refusal contained in agreements providing for such
right, and (iii) repurchases of Common Stock in connection with the settlement
of disputes with any stockholder;
 
(e)           make any principal payment on, purchase, defease, redeem, prepay,
decrease or otherwise acquire or retire for value, any Indebtedness (other than
Permitted Indebtedness), if at the time such payment is made, an Event of
Default has occurred and is continuing; or
 
(f)           enter into, renew, extend or be a party to, any transaction or
series of related transactions (including, without limitation, the purchase,
sale, lease, transfer or exchange of property or assets of any kind or the
rendering of services of any kind) with any Affiliate (as defined in Securities
Act Rule 405), except for fair consideration and on terms no less favorable to
the Company or its Subsidiaries than would be obtainable in a comparable arm’s
length transaction with a Person that is not an Affiliate thereof.
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Encumbrance” means any mortgage, lien, pledge, charge, security interest,
claim, encumbrance, right of first refusal, preemptive right or other
restrictions of any kind.
 
 “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, notes or similar instruments whether
convertible or not, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other Encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, (vii) all contingent obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (i) through (vi)
above; (viii) banker’s acceptances; (ix) the balance deferred and unpaid of the
purchase price of any property or services due more than three months after such
property is acquired or such services are completed; (x) hedging obligations;
and (xi) obligations under convertible securities. In addition, the term
“Indebtedness” of the Company or its Subsidiaries, as applicable, includes (a)
all Indebtedness of others secured by an Encumbrance on any assets of any of the
Company or any of its Subsidiaries (whether or not such Indebtedness is assumed
by the Company or such Subsidiaries), and (b) to the extent not otherwise
included, the guarantee by any of the Company or any of their Subsidiaries of
any Indebtedness of any other Person.  For the sake of clarity, and
notwithstanding anything else to the contrary contained in this Agreement, in no
event shall amounts referred to in the fourth bullet point under the caption
“OPUS Matters” contained in Item 5 of Part II of the Company’s Quarterly Report
on Form 10-Q for the quarter ended June 30, 2011, as filed with the SEC on
August 19, 2011, as amended by Amendment No. 1 thereto, filed with the SEC on
November 17, 2011, be deemed to constitute “Indebtedness” for purposes of this
Agreement.
 
Senior Note and Warrant Purchase Agreement - Page 23
 
 
 

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” means (i) any Encumbrance for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Encumbrance arising in the ordinary course of business by operation of
law with respect to a liability that is not yet due or delinquent, (iii) any
Encumbrance created by operation of law, such as materialmen’s liens, mechanics’
liens and other similar liens, arising in the ordinary course of business with
respect to a liability that is not yet due or delinquent or that are being
contested in good faith by appropriate proceedings, (iv) Encumbrances (A) upon
or in any equipment acquired or held by the Company or any of its Subsidiaries
to secure the purchase price of such equipment or indebtedness incurred solely
for the purpose of financing the acquisition or lease of such equipment, or
(B) existing on such equipment at the time of its acquisition, provided that the
Encumbrance is confined solely to the property so acquired and improvements
thereon, and the proceeds of such equipment, (v) Encumbrances incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Encumbrances of the type described in clauses (i)-(iv) above,
provided that any extension, renewal or replacement Encumbrance shall be limited
to the property encumbered by the existing Encumbrance and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) Encumbrances securing any Permitted Indebtedness, (vii) Encumbrances
securing the Company’s Obligations under the Note; (viii) Encumbrances arising
from judgments, decrees or attachments in circumstances not constituting an
Event of Default; and (ix) Encumbrances described in the fifth bullet point
under the caption “OPUS Matters” contained in Item 5 of Part II of the Company’s
Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, as filed with
the SEC on August 19, 2011, as amended by Amendment No. 1 thereto, filed with
the SEC on November 17, 2011.
 
“Permitted Indebtedness” means the principal of, interest on, and all fees and
other amounts payable by the Company and/or its Subsidiaries under or in
connection with any Indebtedness for borrowed money, whether outstanding on the
date of issuance of the Note or hereafter created, that is expressly subordinate
in right of payment and priority to the Note.
 
6.3           Reserve Reports.  The Company (a) within 60 days of the Closing
Date (as defined in the First Agreement), and (b) thereafter, quarterly shall
furnish to the Purchaser a Reserve Report (as defined below) in form and
substance reasonably satisfactory to the Purchaser, prepared by a petroleum
engineer satisfactory to the Purchaser in its sole and absolute discretion.
“Reserve Report” means each report setting forth, the oil and gas reserves
attributable to the Mortgaged Properties (as defined in the Deed of Trust) of
the Company and its Subsidiaries, together with a projection of the rate of
production and future net income, severance and ad valorem taxes, operating
expenses and capital expenditures with respect thereto as of such date,
consistent with SEC reporting requirements at the time.
 
Senior Note and Warrant Purchase Agreement - Page 24
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
EVENTS OF DEFAULT
 
7.1           Events of Default.  An “Event of Default” means the occurrence of
one or more of the following described events, unless otherwise waived in
writing by Purchaser:
 
(a)           the Company shall default in the payment of interest on and/or the
principal of the Note when due, whether at maturity, upon any scheduled payment
date or by acceleration or otherwise, and such default continues for a period of
at least three (3) business days;
 
(b)           any representation or warranty herein (including, without
limitation, the schedules hereto) made by the Company, any certificate furnished
pursuant to the provisions hereof, or made by the Company or any of its
Subsidiaries in any other Transaction Document, shall prove to have been untrue
in any respect in the case of any representation or warranty containing a
materiality or Material Adverse Effect qualification, or in any material respect
in the case of any representation or warranty not containing a materiality or
Material Adverse Effect qualification, as of the time made or furnished;
 
(c)           the Company or any of its Subsidiaries shall default in the
performance of any other covenant, condition or provision of this Agreement or
any other Transaction Document, and such default shall not be remedied or waived
within thirty (30) days following the earlier of (i) receipt of written notice
from Purchaser of such default or (ii) actual knowledge by a responsible officer
of the Company of such default;
 
(d)           any Insolvency Event shall occur with respect to the Company or
any of its Subsidiaries;
 
(e)           (i) one or more judgments, orders or decrees shall be entered
against the Company and/or any of its Subsidiaries involving a liability (other
than a liability covered by insurance, as to which the carrier has adequate
claims paying ability and has not effectively reserved its rights) of $50,000 or
more in the aggregate for all such judgments, orders or decrees for the Company
and its Subsidiaries, and any such judgments, orders or decrees shall not have
been vacated, discharged or stayed or bonded pending appeal within thirty
(30) days (or such longer period, not in excess of sixty (60) days, during which
enforcement thereof, and the filing of any judgment lien, is effectively stayed
or prohibited) from the entry thereof; or (ii) one or more judgments, orders or
decrees shall be entered against the Company and/or any of its Subsidiaries
involving a required divestiture of any Collateral estimated to have a fair
value in excess of $50,000, and any such judgments, orders or decrees shall not
have been vacated, discharged or stayed or bonded pending appeal within thirty
(30) days (or such longer period, not in excess of sixty (60) days, during which
enforcement thereof, and the filing of any judgment lien, is effectively stayed
or prohibited) from the entry thereof;
 
(f)           any material provision of any Transaction Document shall at any
time after the Closing for any reason other than as expressly permitted
hereunder or under such Transaction Document or satisfaction in full of the
Obligations, ceases to be in full force and effect; or the Company or any of its
Subsidiaries denies in writing that it has any or further liability or
obligation under any Transaction Document or purports to revoke, terminate or
rescind any Transaction Document;
 
(g)           the Company or any of its Subsidiaries shall (i) default in any
payment with respect to any Material Indebtedness, and such default shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) default in the
observance or performance of any agreement or condition relating to any Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to come due prior to its stated maturity; or any such Material
Indebtedness of the Company or any of its Subsidiaries shall be declared to be
due and payable, or shall be required to be prepaid (other than by a regularly
scheduled required prepayment or redemption, prior to the state maturity
thereof);
 
Senior Note and Warrant Purchase Agreement - Page 25
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           any Encumbrance purported to be created by any of the Transaction
Documents or any document executed in connection therewith shall cease to be in
full force and effect (other than in accordance with the terms hereof and
thereof), or shall cease to give Purchaser the Encumbrances, rights, powers and
privileges purported to be created and granted under such Transaction Documents
(including a perfected first-priority security interest in and lien on, all of
the Collateral thereunder (except as otherwise expressly provided in such
Transaction Document)) or shall be asserted by the Company or any Subsidiary not
to be, a valid, perfected, first-priority (except as otherwise expressly
provided in this Agreement or such Transaction Document) security interest in or
Encumbrance on any Collateral covered thereby, in each case for any reason other
than an affirmative act by Purchaser or the failure of Purchaser to take any
action within its control;
 
(i)           an event of default under the First Agreement shall occur.
 
7.2           Defined Terms.  As used in this Article VII, the following terms
have the meanings assigned to such terms below:
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
 
“Insolvency Event” means, with respect to any Person: (i) the commencement of a
voluntary case by such Person under the Bankruptcy Code or the seeking of relief
by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States; (ii) the commencement of an
involuntary case against such Person under the Bankruptcy Code or any bankruptcy
or insolvency or analogous law in any jurisdiction outside of the United States
and the petition is not controverted within ten (10) days, or is not dismissed
within sixty (60) days, after commencement of the case; (iii) a custodian (as
defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of such Person; (iv) such Person commences
(including by way of applying for or consenting to the appointment of, or the
taking of possession by, a rehabilitator, receiver, custodian, trustee,
conservator or liquidator (collectively, a “conservator”) of such Person or all
or any substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, conservatorship or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person; (v) any
such proceeding of the type set forth in clause (iv) above is commenced against
such Person to the extent such proceeding is consented to by such Person or
remains undismissed for a period of sixty (60) days; (vi) such Person is
adjudicated insolvent or bankrupt; (vii) any order of relief or other order
approving any such case or proceeding is entered; (viii) such Person suffers any
appointment of any conservator or the like for it or any substantial part of its
property that continues undischarged or unstayed for a period of sixty
(60) days; (ix) such Person makes a general assignment for the benefit of
creditors or generally does not pay its debts as such debts become due; (x) such
Person admits in writing its inability to pay its debts when due; or (xi) any
corporate (or similar organizational) action is taken by such Person for the
purpose of effecting any of the foregoing.
 
Senior Note and Warrant Purchase Agreement - Page 26
 
 
 

--------------------------------------------------------------------------------

 
 
“Material Indebtedness” means, as to the Company or any of its Subsidiaries, any
particular Indebtedness of the Company or such Subsidiary in excess of the
aggregate principal amount of $100,000.
 
7.3           Consequences of Event of Default.
 
(a)           Bankruptcy.  If an Event of Default specified in subsection (d) of
Section 7.1 hereof shall occur, the advanced but unpaid balance of the Note and
interest accrued thereon and all other liabilities of the Company to the holders
thereof hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or (except as expressly required hereby) notice of
any kind, all of which are hereby expressly waived.
 
(b)           Other Defaults.  If any other Event of Default shall occur and be
continuing, the Purchaser may, at its option, by written notice to the Company,
declare the entire advanced but unpaid balance of the Note, and interest accrued
thereon, and all other Obligations of the Company hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become immediately due
and payable, without presentment, demand, protest or (except as expressly
required hereby) notice of any kind, all of which are hereby expressly waived.
 
(c)           Remedies.  In connection with any Event of Default and any
acceleration under Section 7.3, Purchaser is entitled in its sole discretion to
exercise any other right or remedy available under any of the Transaction
Documents, including the Security Agreement and Deed of Trust, or under
applicable laws.
 
ARTICLE VIII
MISCELLANEOUS
 
8.1           Fees and Expenses.  Each party hereto shall pay for its own costs
and expenses incurred in connection with the Transaction Documents to be
executed and delivered on the Closing Date.
 
8.2           Specific Performance; Consent to Jurisdiction; Venue; Damages.
 
(a)           The Company and Purchaser acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Transaction Documents were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or the other Transaction Documents
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in the
County of Los Angeles, California, and the parties irrevocably waive any right
to raise forum non conveniens or any other argument that such venue is not the
proper venue.  The parties irrevocably consent to personal jurisdiction in the
state and federal courts in the County of Los Angeles, California.  The Company
and Purchaser consent to process being served in any such Action by mailing a
copy thereof to such party at the address in effect for notices to it under this
Agreement and agree that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 8.2 shall affect
or limit any right to serve process in any other manner permitted by law.  The
Company and Purchaser hereby agree that the prevailing party in any Action
arising out of or relating to the Securities, this Agreement or the other
Transaction Documents shall be entitled to reimbursement for reasonable and
documented legal fees from the non-prevailing party.  The parties hereby waive
all rights to a trial by jury.
 
Senior Note and Warrant Purchase Agreement - Page 27
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           To the fullest extent permitted by applicable laws, each of the
Company and Purchaser, on behalf of itself and their respective affiliates, and
each of their respective successors and assigns, agrees not to assert and each
hereby irrevocably and unconditionally waives any claim against another party
hereto, such party’s Affiliates, or the officers, directors, employees, advisors
and agents of such party or its affiliates, on any theory of liability for
punitive, remote or speculative damages under this Agreement.
 
8.3           Entire Agreement; Amendment.  This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  No provision of this Agreement may be waived or amended other than by a
written instrument signed by the Company and Purchaser.
 
8.4           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be:
 
If to the Company:
Tri-Valley Corporation
 
4927 Calloway Drive
 
Bakersfield, California 93312
 
Attention: Chief Executive Officer
 
Tel. No.: 661-864-0500
 
Fax No.:
   
with copies (which copies shall not constitute notice to the Company) to:
K&L Gates LLP
 
1900 Main Street, Sixth Floor
 
Irvine, California 92614
 
Attention:                Joshua Lane
 
Tel. No.:                   949-253-0900
 
Fax No.:                   949-253-0902

 
Senior Note and Warrant Purchase Agreement - Page 28
 
 
 

--------------------------------------------------------------------------------

 
 
If to Purchaser:
At the address of Purchaser set forth on Exhibit A to this Agreement.
   
with copies (which copies shall not constitute notice to the Purchaser) to:
Pillsbury Winthrop Shaw Pittman LLP
 
2300 N Street, NW
 
Washington, DC 20037-1122
 
Attention:                Robert B. Robbins
 
Tel. No.:                   202-663-8136
 
Fax No.:                   202-513-8050



Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
8.5           Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.  This provision constitutes a separate right granted to
Purchaser by the Company and shall not in any way be construed as Purchaser
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.
 
8.6           Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
8.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement.  Subject to
Article IV, Purchaser may assign the Securities and its rights under this
Agreement and the other Transaction Documents and any other rights hereto and
thereto without the consent of the Company.
 
8.8           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
8.9           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
8.10           Survival.  The agreements and covenants set forth in Article II
and Section 8.15 of this Agreement shall survive the execution and delivery
hereof and the Closing hereunder.
 
8.11           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered (including by pdf or facsimile format) to the other parties
hereto, it being understood that all parties need not sign the same counterpart.
 
Senior Note and Warrant Purchase Agreement - Page 29
 
 
 

--------------------------------------------------------------------------------

 
 
8.12           Securities Laws Disclosure; Publicity. The Company shall (a) by
9:00 a.m. (New York City time) on the trading day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) by the second Business Day following the date
hereof, file a current report on Form 8-K disclosing the material terms of the
transaction and including the Transaction Documents as exhibits thereto.  From
and after the issuance of such press release and Form 8-K, the Company shall
have publicly disclosed all material, non-public information delivered to
Purchaser by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by this Agreement.  The Company and Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor Purchaser shall issue any such
press release nor otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of Purchaser, or
without the prior consent of Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.
 
8.13           Severability.  The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
8.14           Further Assurances.  From and after the date of this Agreement,
upon the request of Purchaser or the Company, the Company and Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents.
 
8.15           Indemnity.
 
(a)           Subject to the provisions of this Section 8.15 and to the extent
permitted by law, the Company will indemnify and hold Purchaser, its Affiliates,
and its and their respective beneficiaries, trustees, heirs, directors,
managers, officers, stockholders, members, partners, employees, agents,
successors and assigns (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (“Damages”) that any Purchaser Party
may suffer or incur due to a claim by a third party as a result of or relating
to (i) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement, or (ii) any action instituted
against Purchaser in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of
Purchaser, with respect to any of the transactions contemplated by this
Agreement (except to the extent such Damages are based upon a breach of
Purchaser’s representations, warranties or covenants under this Agreement or any
agreements or understandings Purchaser may have with any such stockholder or any
violations by Purchaser of state or federal securities laws or any conduct by
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  If any action shall be brought against a Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, the
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  The Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Purchaser Party except to the extent that (A) the
employment thereof has been specifically authorized by the Company in writing,
(B) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (C) in such action there is, in the reasonable
opinion of counsel, a material conflict on any material issue between the
position of the Company and the position of the Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel.  The Company will not be liable to the Purchaser
Party under this Agreement (1) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (2) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to the Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by the
Purchaser Party in this Agreement.
 
Senior Note and Warrant Purchase Agreement - Page 30
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The obligations in this Section 8.15 shall survive payment of all
Obligations pursuant hereto and the Note.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
Senior Note and Warrant Purchase Agreement - Page 31
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Senior Secured Note and
Warrant Purchase Agreement to be duly executed by its authorized signatory as of
the date first indicated above.
 

 
TRI-VALLEY CORPORATION, a Delaware
corporation
                 
By:
 
/s/ Maston N. Cunningham
     
Maston N. Cunningham, Chief Executive Officer

 
Senior Note and Warrant Purchase Agreement – Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Senior Secured Note and
Warrant Purchase Agreement to be duly executed by its authorized signatory as of
the date first indicated above.
 

 
GEORGE T. GAMBLE 1991 TRUST
                 
By:
 
/s/ G. Thomas Gamble, Trustee
   
G. Thomas Gamble, Trustee

 
Senior Note and Warrant Purchase Agreement – Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PURCHASER
 
Names and Addresses of
Purchaser
Original Principal Amount of
Note and Number of Warrants
Purchased
Purchase Price
George T. Gamble 1991 Trust
c/o G. Thomas Gamble, Trustee
P.O. Box 128
Oakville, CA 94562
Initial Principal Amount: U.S.$1,500,000.00
 
Warrant to Purchase 1,365,000
shares of Common Stock
Cancellation of outstanding
principal indebtedness plus
accrued and unpaid interest in the
aggregate amount of $1,500,000.00
under the Existing Note

 
Senior Note and Warrant Purchase Agreement – Exhibit “A”
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF NOTE
 
Senior Note and Warrant Purchase Agreement – Exhibit “B”
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF WARRANT
 
Senior Note and Warrant Purchase Agreement – Exhibit “C”
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF MODIFICATION OF TRANSACTION DOCUMENTS
 
Senior Note and Warrant Purchase Agreement – Exhibit “D”
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF AMENDMENT TO DEED OF TRUST
 
 
Senior Note and Warrant Purchase Agreement – Exhibit “E”
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF GUARANTY AGREEMENT
 
Senior Note and Warrant Purchase Agreement – Exhibit “F”
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
Senior Note and Warrant Purchase Agreement – Exhibit “G”
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF SIDE LETTER TO REGISTRATION RIGHTS AGREEMENT
 
Senior Note and Warrant Purchase Agreement – Exhibit “H”
 
 
 

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULE
 
Senior Note and Warrant Purchase Agreement – Disclosure Schedule